DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Amendment
This Action is in response to preliminary amendment filed on 06/11/2019.
Claims 1-16 have been amended. Claims 1 and 16 are in independent forms.
Claims 1-16 are presented for examination.
Claims 1-16 remain pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1-2, 6, 10-12 and 16 is/are objected to because of the following informalities:  
Claim 1 recites the limitation "the steps of: …" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites “a low priority detection rule” in step a), and “at least one high priority detection rule” in step b). The claim then recites “the detection rule
Claim 2 recites the limitation "the step of: …" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 6, examiner recommends adding a colon (:) after “…is configured” in line 2 to list multiple limitations.
Claim 10 recites the limitations "the preceding measurement iteration" in line 5 and “the current measurement iteration” in line 7.  There are insufficient antecedent basis for these limitations in the claim.
 Claim 11 recites the limitations "the upper bound" and “the lower bound” (see last 3 lines). There are insufficient antecedent basis for these limitations in the claim.
 Claim 12 recites the limitations "… updated by modifying a lower bound and/or an upper bound of the estimated range…” in line 7.  It is not clear whether the invention claims modifying one or both the upper bound and lower bound. For examination purpose, examiner interprets that only one of lower bound or upper bound is modified.
Claim 16 recites “a low priority detection rule” in line 9, and “at least one high priority detection rule” in line 12. The claim then recites “the detection rule” in 3rd last line. There is insufficient antecedent basis for this limitation in the claim.
The language “triggerable” in claims 1-2 and 16 is construed as an intended use in the claim and does not positively limit the scope of the claim. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. See MPEP § 2103.I.C. While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. See MPEP § 2111.01, subsection II.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1).

Regarding claim 1, Atary discloses a method for performing round-trip time determination between a source element and a target element, wherein the source element is a forwarding element of a software defined network, wherein the software defined network comprises one or more forwarding elements (see Abstract; also see page 1, Col.2: lines 2-5; Granular RTT Monitoring Infrastructure (GRAMI) enables RTT monitoring of any round-trip path (RTP) between any two switches in the i, leads to switch sj , and returns to si) and a software defined network controller for controlling the one or more forwarding elements (see page 2, section II.B, first paragraph; OpenFlow enables control over the routing in the network datapath by allowing the controllers to install flow entries on the switches), the method comprising the steps of:
a) instructing the source element to install a low priority detection rule (see Abstract; Granular RTT Monitoring Infrastructure (GRAMI) requires only four flow entries installed on every switch in order to enable RTT monitoring of all the links; also see first paragraph of section VI.B on page 6; controller installs flow entries on the network switches; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 1), wherein the low priority detection rule is triggerable by an incoming pong probe packet (see last three paragraphs on page 4; each MP sends a single probe packet with the measurement round number as payload. This number is used to match the sent probe packet to the return probe packets… the switch matches the probe packet to a specific flow entry and executes the corresponding actions. Each MP extracts the tags and the measurement round number from the returning probe packets, and saves their RTT as the time elapsed since sending the probe packet with the same measurement round number. In this way, the MP can calculate the RTT of every link and RTP in its sub-network; also see last paragraph on page 1, lines 6-8; When a probe packet is received at a switch s, it triggers the measurement…; also see last paragraph on page 7; monitored the RTT of those paths with simple forwarding (the packets were forwarded between the switches with no further actions; examiner articulates that the return probe packet corresponds to an incoming pong probe packet; examiner also articulates that matching the probe packet to a specific flow entry and executing the corresponding action (to calculate/ monitor the RTT with no further actions) corresponds to rule that is triggered by the incoming pong probe packet); 
b) instructing the source element to install at least one high priority detection rule (see first paragraph of section VI.B on page 6; controller installs flow entries on the network switches; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 2) having a timeout period (see first 4 lines of section V.B on page 5; the MPs have a configurable measurement round timeout; probe packets that exceed this timeout will be considered lost), wherein the high priority detection rule is triggerable by the incoming pong probe packet (see last three paragraphs on page 4; the switch matches the probe packet to a specific flow entry and executes the corresponding actions; also see last paragraph on page 1, lines 6-8; When a probe packet is received at a switch s, it triggers the measurement…; also see last paragraph on page 7; monitored the RTT of those paths with simple forwarding (the packets were forwarded between the switches with no further actions; examiner articulates that the return probe packet corresponds to an incoming pong probe packet; examiner also articulates that matching the probe packet to a specific flow entry and executing the corresponding action (to calculate/ monitor the RTT with no further actions) corresponds to rule that is triggered by the incoming pong probe packet);
 c) instructing the source element to send a ping probe packet from the source element to the target element (see page 1, Col.2, lines 1-3 of last paragraph; In the online phase the MPs repeatedly send probe packets. The probe packets are distributed over the overlay network to every switch, using the shortest path); and
d) deriving an estimate for the round-trip time based on the detection rule being triggered by the pong probe packet that is received by the source element from the target element in response to the ping probe packet (see first 5 lines of 2nd Column on page 1; GRAMI enables RTT monitoring of any round-trip path (RTP) between any two switches in the network, i.e., any path that starts in switch Si, leads to switch Sj, and returns to Si; also see second paragraph of section VI.B on page 6 in view of last 4 lines of page 4; switch matches the probe packet to a specific flow entry and executes the corresponding actions; If a probe packet matches several flow entries, the one with the highest priority will be executed; also see page 3, Col.2: 2nd paragraph; Each MP periodically sends a single probe packet. The probe packets are duplicated, distributed and tagged within the switches according to the flow entries. All of the probe packets return to the MP from which they originated. For each of the returned probe packets, the MP extracts the tags in order to identify the path the probe packet traversed. Eventually, it uses the RTTs of the returning probe packets to estimate the RTTs of all the links and specified RTPs).

However, Joshi discloses technique for deriving an estimate range for the round-trip time (see [0052]-[0059] In an embodiment of the RTT smoothing algorithm, the GSLB switch 12 initially determines whether a RTT sample (RTT data received from the metric agent of the site switch) is in an acceptable range or no; if the difference between the existing RTT value and the new RTT sample is less than or equal to y % of the existing RTT value, then the new RTT sample is considered to be in the "acceptable range"; calculating deltaRTT indicates deriving an estimate range for the round-trip time) based on the pong probe packet that is received by the source element from the target element in response to the ping probe packet (see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshi with Atary to derive an estimate range for the round-trip time based on the detection rule being triggered by the pong probe packet that is received by the source element from the target element in response to the ping probe packet.
One of ordinary skill in the art would have been motivated to be able to create and update data (of RTT values) received periodically from the site switches, related to the RTT smoothing (Joshi: see [0044]).

Regarding claim 4, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. In addition, Atary further discloses wherein the low priority detection rule according to step a) is permanently enabled on the source element (see Abstract; Granular RTT Monitoring Infrastructure (GRAMI) requires only four flow entries installed on every switch in order to enable RTT monitoring of all the links; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 1; examiner articulates that the flow entries with priority level of 1 installed on every switch and required in order to enable RTT monitoring of all the links indicate that these flow entries are permanently enabled on the source element).
Regarding claim 8, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Atary further discloses wherein activating the high priority detection rule according to step b) (see first 5 lines of 2nd Column on page 1; GRAMI enables RTT monitoring of any round-trip path (RTP) between any two switches in the network, i.e., any path that starts in switch Si, leads to switch Sj, and returns to Si; also see second paragraph of section VI.B on page 6 in view of last 4 lines of page 4; switch matches the probe packet to a specific flow entry and executes the corresponding actions; If a probe packet matches several flow entries, the one with the highest priority will be executed) and sending the ping probe packet according to step c) (see page 1, Col.2, lines 1-3 of last paragraph; In the online phase the MPs repeatedly send probe packets) are synchronized (see section V “online phase” on page 4: 2nd column; In the online phase, the MPs work in measurement rounds. In every round, each MP sends a single probe packet with the measurement round number as payload. This number is used to match the sent probe packet to the return probe packets. The sent probe packet is duplicated and tagged within the switches and distributed over the overlay network. The duplication mechanism does add a short latency to the processing time in the switches (see Subsection VII-B); however, it also obviates the need for sending multiple probe packets. The probe packets cover all the links and RTPs, and return to their original MP… In this way, the MP can calculate the RTT of every link and RTP in its sub-network; examiner articulates that sending of a single probe packet, receiving of the return probe packets and calculating the RTT during the online phase indicate that the steps are synchronized within the online phase).

Regarding claim 9, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Joshi further discloses wherein prior to starting a measurement iteration, the estimate range for the round-trip time is initially defined, wherein a lower bound and an upper bound of the estimate range is set up (see [0020]; the algorithm of an embodiment involves: first determining what should be considered a very high or a very small value for a RTT sample by a GSLB switch. If a new RTT sample is in an acceptable range, then the GSLB switch will perform a relatively basic smoothing).

One of ordinary skill in the art would have been motivated to be able to create and update data (of RTT values) received periodically from the site switches, related to the RTT smoothing (Joshi: see [0044]).

As for Claim 16, the claim lists all the same elements of claim 1, but in a software defined network controller form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16. In addition, Atary discloses SDN controller (on page 3, see para. 3 and Fig.2; summary of the results is sent by the MPs to the controller that might require the information).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Schneider et al. (hereinafter, Schneider, WO 2015000517 A1).

Regarding claim 2, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Atary (modified by Joshi) does not disclose instructing the target element to install a pong probe packet generation rule, wherein the pong probe packet generation rule is triggerable by the incoming ping probe packet.
Schneider discloses instructing the target element (see SDN enabled switch S, on Fig.1) to install a pong probe packet generation rule (see packet template PT and template filling instruction PII, installed on SDN switch S, at step 0 on Fig.1), wherein the pong probe packet generation rule is triggerable by the incoming ping probe packet (see incoming REQ packet RP at step 1 on Fig.1; also see page 5; triggering instructions are provided to a forwarding element by including them into the packet template information… "Packet template" refers to fill-in-the-blank packets which are sent from the controller to the forwarding element together with one or more packet template filling instructions how to fill the blanks with information based on certain received packets respectively request packets. Packet template filling instructions may for example include one or more matching rules on how to match a packet with the packet template and further may include one or more action rules specifying what to do or how to generate a packet to be send out by a forwarding element; the one or more forwarding elements are triggered by an incoming packet, preferably a request packet, on the one or more forwarding elements; also see page 8: lines 16-23 in view of Fig.1:0; also see page 9: lines 14-23; When a software defined network would like to control when and how in software defined networks ICMP messages are generated, then the software defined network controller configures the corresponding behavior on the switches with the ability to update this configuration once in a while. By using packet templates the generation of ICMP messages, for example Echo replies controller C updates, removes or alters installed packet template information on software defined network switches; examiner articulates that the forwarding element (SDN switch) correspond to the target element; examiner also articulates that incoming request packet corresponds to the ping probe packet and that Echo reply/ message correspond to the pong probe packet; examiner further articulates that packet templates and/or template filling instructions installed on the SDN switches that specifying how to generate a packet (ICMP messages, for example Echo replies) to be send out by a forwarding element triggered by an incoming request packet corresponds to the pong probe packet generation rule is triggerable by the incoming ping probe packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schneider with Atary and Joshi to instruct the target element to install a pong probe packet generation rule, wherein the pong probe packet generation rule is triggerable by the incoming ping probe packet.


Regarding claim 3, Atary (modified by Joshi and Schneider) discloses the method according to claim 2, as set forth above. In addition, Schneider further discloses wherein the pong probe packet generation rule (see packet template PT and template filling instruction PII, installed on SDN switch S, on Fig.1) is configured to generate the pong probe packet that is sent back to the source element (see outgoing RESP packet at step 2 on Fig.1; also see page 5; Packet template filling instructions include one or more matching rules on how to generate a packet to be send out by a forwarding element; the one or more forwarding elements are triggered by an incoming packet, preferably a request packet, on the one or more forwarding elements; also see Abstract; the one or more forwarding elements are triggered to generate an output packet (RESP) based on the provided packet template information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schneider with Atary and Joshi so that the pong probe packet generation rule is configured to generate the pong probe packet that is sent back to the source element.
One of ordinary skill in the art would have been motivated to be able to implement path monitoring mechanisms, for example RTT measurements in the software defined network based on a "request to one/many ~ respond to requestor" fashion (Schneider: see page 11: lines 1-6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Ubukata et al. (hereinafter, Ubukata, US 20110289302 A1).

However, Ubukata discloses wherein the low priority detection rule is configured to drop the incoming pong probe packet (see [0009]; priority control is performed according to the trace data source and packet details, and a packet having a lower priority is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ubukata with Atary and Joshi so that the low priority detection rule is configured to drop the incoming pong probe packet.
One of ordinary skill in the art would have been motivated in order to filter more important trace information items (Ubukata: see [0009]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Vincent (US 20170142014 A1) in view of Puttagunta et al. (hereinafter, Puttagunta, WO 2016137491 A1).
Regarding claim 6, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above, including the low priority detection rule (in Atary, see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 1). Atary (modified by Joshi) does not explicitly disclose wherein the low priority detection rule is configured to mark the incoming pong probe packet as late, and to forward the marked pong probe packet to the software defined network controller.
However, Vincent discloses to mark the incoming pong probe packet as late (see [0021]-[0022]; The ingress traffic analyzer 202 may determine at least of latency and jitter of the one or more packets per session based on the RTT… EF packet congestion or delay may be detected if at least one of latency, jitter or average jitter cross the corresponding pre-configured thresholds… After determining at least one mark one or more EF packets; also see claim 8; marking one or more EF packets in response to detecting the congestion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vincent with Atary and Joshi to mark the incoming pong probe packet as late.
One of ordinary skill in the art would have been motivated to be able to modify the per hop behavior of the one or more EF packets based on the marking (Vincent: see [0023]).
Although, and as set forth above, Vincent discloses marking the incoming pong probe packet as late (see [0021]-[0022]), Atary (modified by Joshi and Vincent) does not explicitly disclose wherein the low priority detection rule is configured to forward the marked pong probe packet to the software defined network controller.
However, Puttagunta discloses the functionality to forward the marked packet to the software defined network controller (see [0016]; Packet tagger 123 may tag certain incoming packets received by switch 122. Then, packet tagger 123 may cause the tagged packets to be sent to SDN controller 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Puttagunta with Atary, Joshi and Vincent to forward the marked pong probe packet to the software defined network controller.
One of ordinary skill in the art would have been motivated to support policy implementation (Puttagunta: see [0016]-[0017]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Puttagunta et al. (hereinafter, Puttagunta, WO 2016137491 A1).
Regarding claim 7, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above, including the high priority detection rule configured to forward the incoming pong probe packet (in Atary, see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 2). Atary (modified by Joshi) does not explicitly disclose wherein the high priority detection rule is configured to forward the incoming pong probe packet to the software defined network controller.
However, Puttagunta discloses the functionality to forward the incoming packet to the software defined network controller (see [0016]; Packet tagger 123 may tag certain incoming packets received by switch 122. Then, packet tagger 123 may cause the tagged packets to be sent to SDN controller 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Puttagunta with Atary and Joshi to forward the incoming pong probe packet to the software defined network controller.
One of ordinary skill in the art would have been motivated to support policy implementation (Puttagunta: see [0016]-[0017]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Chan et al. (hereinafter, Chan, US 20130136020 A1).
Regarding claim 12, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Atary further discloses, and as set forth above, whether the pong probe packet, which is responsive to the ping probe packet previously sent out, is received by the source element within the timeout period of the high priority detection rule (see page 1, Col.2, lines 1-3 of last paragraph; In the online phase the MPs repeatedly send probe packets. The probe packets are distributed over the overlay network to every switch, using the shortest path; also see first 4 lines of section V.B on page 5; the MPs have a configurable measurement round timeout; probe packets that exceed this timeout will be considered lost; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 2).

However, Chan discloses wherein the estimate range is updated by modifying a lower bound and/or an upper bound of the estimated range depending on whether the pong probe packet is received (see [0042]-[0045]; the measuring node first initializes… the minimum RTT… to a reasonably large value, for example, 100 seconds; the measuring node dispatches two back-to-back probe packets (step 407), each of which is of size S will elicit a response packet of size S from the remote node. If the two response packets are received correctly (step 409), their RTT will be computed; If the two response packets are received correctly (step 421), their round-trip time (RTT) d.sub.T(2i-2) and d.sub.T(2i-1) will be computed in step 423; if the minimum RTTs have not converged, the measurement is continued).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chan with Atary and Joshi so that the estimate range is updated by modifying a lower bound and/or an upper bound of the estimated range depending on whether the pong probe packet, which is responsive to the ping probe packet previously sent out, is received by the source element within the timeout period of the high priority detection rule.
One of ordinary skill in the art would have been motivated to improve the measurement accuracy (Chan: see [0016]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Shvodian (US 20080101253 A1).
Regarding claim 13, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Atary (modified by Joshi) does not explicitly disclose wherein a measurement iteration is repeated until a predetermined accuracy of the estimate range for the round-trip time is achieved.
wherein a measurement iteration is repeated until a predetermined accuracy of the estimate range for the round-trip time is achieved (see [0020]; the controller 210 repeatedly retransmits the RTT measurement packet at a different timing and re-measures the RTT until … the RTT is not greater than the predetermined time period in order to accurately measure the RTT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shvodian with Atary and Joshi so that a measurement iteration is repeated until a predetermined accuracy of the estimate range for the round-trip time is achieved.
One of ordinary skill in the art would have been motivated in order to accurately measure the RTT (Shvodian: see [0020]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Kodama (US 20140233456 A1).
Regarding claim 13, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Atary further discloses wherein the software defined network controller performs measurement tasks in parallel, wherein the measurement tasks comprise steps a)-c) (see first paragraph of section VI.B on page 6; controller installs flow entries on the network switches; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 1 and 2; also see page 1, Col.2, lines 1-3 of last paragraph; In the online phase the MPs repeatedly send probe packets. The probe packets are distributed over the overlay network to every switch, using the shortest path; also see section V on page 4; each MP sends a probe packet… and duplicated within switches; examiner articulates that installing flow entries with multiple priority values on the network switches indicates performing tasks a)-b) in parallel; examiner also articulates that each of the MPs repeatedly sending probe packets to many network switches corresponds to performing measurement task c) in parallel).
the timeout period of the high priority detection rule according to step b) of the measurement tasks (see first paragraph of section VI.B on page 6; also see first 4 lines of section V.B on page 5), Atary (modified by Joshi) does not explicitly disclose wherein the timeout period are set to different timeout period values. 
However, Kodama discloses the functionality wherein the timeout period are set to different timeout period values (see [0033]; the retransmission time out (RTO) value may be calculated to moderately change with a change of the RTT value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kodama with Atary and Joshi so that the timeout period of the high priority detection rules according to step b) of the measurement tasks are set to different timeout period values.
One of ordinary skill in the art would have been motivated to be able to moderately change the RTO value with a change of the RTT value (Kodama: see [0033]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature to Atary et al. (hereinafter, Atary, "Efficient Round-Trip Time monitoring in OpenFlow networks"; IEEE, April 2016) in view of Joshi (US 20110122771 A1) in view of Beckstrom (hereinafter, Beckstrom, US 20060088024 A1) in view of Tagore (US 10298694 B1) and in view of Puttagunta et al. (hereinafter, Puttagunta, WO 2016137491 A1).
Regarding claim 15, Atary (modified by Joshi) discloses the method according to claim 1, as set forth above. Atary further suggests wherein multiple high priority detection rules are installed in the source element by step b) (see first paragraph of section VI.B on page 6; controller installs flow entries on the network switches; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 2; also see second paragraph of section VI.B on page 6 in view of last 4 lines of page 4; switch matches the probe packet to a specific flow entry and executes the corresponding actions; If a probe packet matches several flow entries, the one with the highest priority will be executed. , and 
wherein the multiple high priority detection rules are assigned with different priorities (see first paragraph of section VI.B on page 6; controller installs flow entries on the network switches; also see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 2; also see second paragraph of section VI.B on page 6 in view of last 4 lines of page 4; switch matches the probe packet to a specific flow entry and executes the corresponding actions; If a probe packet matches several flow entries, the one with the highest priority will be executed. Although Schneider does not explicitly disclose that multiple high priority detection rules are installed (the table only shows first row (flow #1) with priority level 2 and the remaining flow with priority level 1), the examiner articulates that the same technique of assigning priority levels could be used to assign priority level such as 3, 4, 5 and so on for one of entries 2-6, and the flow entry with the highest priority will be executed. For e.g. it would be obvious to have propriety level 3 on flow # 3).
Atary (modified by Joshi) does not explicitly disclose wherein the timeout period of the multiple high priority detection rules are set to different timeout period values, and wherein the multiple high priority detection rules are configured to embed information about their timeout period value into the incoming pong probe packet and to forward the pong probe packet to the software defined network controller. 
However, Beckstrom discloses the functionality wherein the timeout period of the multiple high priority detection rules are set to different timeout period values (see [0029]; the return-time-outs RTO’s may have different values for different logical pipes 204, such that a higher priority service level logical pipe 204 may utilize a smaller RTO value than a lower priority service level logical pipe 204).

One of ordinary skill in the art would have been motivated so that optimization of any transaction routing encompasses priority-usage cost (Beckstrom: see [0033]).
Although, and as set forth above, Atary disclose high priority detection rules (see Table III on page 7 that shows the flow entries installed on a switch, with priority level of 2), Atary (modified by Joshi and Beckstrom) does not explicitly disclose wherein the multiple high priority detection rules are configured to embed information about their timeout period value into the incoming pong probe packet and to forward the pong probe packet to the software defined network controller. 
However, Tagore discloses the functionality wherein the detection rules are configured to embed information about their timeout period value into the incoming pong probe packet and to forward the pong probe packet (see Col.16: lines 39-50 in view of Fig.4A:210-210’; Intermediate network device 206 may process SYN Packet 208 in the manner described above and update ACK packet 210 to include the intermediate timeout value… in an option field of a header of the ACK packet. Intermediate network device 206 may output updated ACK packet 210′ to endpoint device 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tagore with Atary, Joshi and Beckstrom so that the multiple high priority detection rules are configured to embed information about their timeout period value into the incoming pong probe packet and to forward the pong probe packet.
One of ordinary skill in the art would have been motivated to be able to perform flow timeout control within a network (Tagore: see Abstract).
Atary (modified by Joshi, Beckstrom and Tagore) does not explicitly disclose forwarding the pong probe packet to the software defined network controller.
to forward the incoming packet to the software defined network controller (see [0016]; Packet tagger 123 may tag certain incoming packets received by switch 122. Then, packet tagger 123 may cause the tagged packets to be sent to SDN controller 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Puttagunta with Atary, Joshi, Beckstrom and Tagore to forward the pong probe packet to the software defined network controller.
One of ordinary skill in the art would have been motivated to support policy implementation (Puttagunta: see [0016]-[0017]).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TESTICIOGLU et al. (US 20170118119 A1) discloses delay based congestion controller that can determine smoothed minimum and maximum RTT values, as well as a smoothed RTT value, based on the measured set of RTT values.
Tang (US 20070008884 A1) teaches limiting a particular TCP flow when a particular high priority TCP flow rates decrease time out without receiving an acknowledgement.
Mohan et al. (US 20170279689 A1) discloses an SDN controller that can receive a tagged initialization packet from an SDN enabled switch.
Ludwig et al. (US 20020141353 A1) teaches each time the RTO value is measured, a smoothed average value of the deviation between the previous average value of the RTT and the actually measured RTT values is additionally formed anew.
KOZAT et al. (US 20170019329 A1) discloses controller sending the updates rules to the forwarding elements with expiration conditions embedded in them.
NPL to Sinha et al., 'Real-Time Monitoring of Network Latency in Software Defined Networks', IEEE 2015.
NPL to Kempf et al., 'Scalable Fault Management for OpenFlow', IEEE 2012.
NPL to Brandon DeLap, 'Understanding RTT Impact on TCP Retransmissions', 04.28.2014, Catchpoint Systems.
PUTTAGUNTA et al. (WO 2016/137491 Al) discloses SDN controller for implementing tenant specific policy.
GONZALEZ et al. (WO 2014066359 A1) discloses optimization of retransmission timeout boundary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453